 Case 2:19-cv-06169-DSF-FFM Document 14 Filed 08/22/19 Page 1i1.FU
                                                               of 1 Page ID #:51
                                                                        r~-~ R!, U.~. DISTRACT COURT
                                                                   s

                                                                       AUG 2 ~ 2019
                                                                              ___ o cap
                                                                  c~; _ ~ u~srr~;             iFORnia
 2                                                           ~__ I'~Y                         11~°U lY

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10

11   HOMAYOUN BAZARGAN,                           No. 2:19-CV-06169-DSF-FFM
12                          Plaintiff,            NOTICE OF SUBMISSION OF
                                                  DOCUMENTS TO UNITED STATES
13                v.                              MARSHAL
14 ~ COUNTY OF LOS ANGELES,et al.,

15                          Defendants.
16
           Plaintiff hereby states under penalty of perjury that he has complied with the
17
     Court's Order Regarding Submission of Complaint to United States Marshal for Service.
18
           On ~~ ~~`~ ~ ~ ,plaintiff sent the following to the United States Marshal:
19
                  completed summons
20
                  completed USM-285 forms)
21
            7 copies ofthe Complaint, filed on July 17, 2019.
22
           Plaintiff further states under penalty of perjury that he has not requested service by
23
     the United States Marshal upon any person other than those listed in the Court's Order
24
     directing service of process by the United States Marshal.
25

26   DATED:        t.- 2:
                                                            HO A OUN BAZARGAN
27                                                              PLAINTIFF
28
